DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
Claims 1-15 are pending in the application. 

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.
Regarding the 112(f) interpretation of the term “backwash device,” the test regarding a 112(f) interpretation includes an examination of the context, because it requires determining whether the claim language as a whole includes recitation of sufficient structure to perform the claimed function.  Because as currently understood the claims e.g. claim 1 do not recite sufficient structure to accomplish the function of backwashing, and because as previously discussed the function of backwashing as known in the art employs a broad variety of different structures and so is not sufficient on its own to define a structure, the 112(f) interpretation is still deemed appropriate.  As discussed below, such interpretation includes both the disclosed embodiments as well as equivalents thereof within its scope.
Applicant’s arguments regarding the purpose of the invention compared to e.g. the devices taught by Jeremy or Giorgio are not persuasive.  As discussed in the rejection below, such differences amount to intended use, as the broader required capabilities (i.e. a second filter which capable of not being exposed to flow at least during some periods in which the first filter is exposed to flow) would be satisfied by the proposed combination i.e. by modifying Jeremy to include a second filter at a higher elevation as suggested by Giorgio.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Whether a second filter is employed to optimize for a low flow condition or a high flow condition is ultimately drawn to the intended use and does not distinguish over the structural requirements, i.e. the provision of a second filter at a higher elevation than the first filter.
Regarding applicant’s argument that one of ordinary skill in the art would not arrive at the claimed invention because Jeremy only teaches one filter, this is not persuasive.  See MPEP 2144.04 VI.B; duplication of parts is obvious to those of ordinary skill in the art.  Given the motivation to improve Jeremy’s design to provide an additional filter to handle high flow eventualities, duplication of the filter design (and associated e.g. backwash elements) would have been an obvious engineering choice for one of ordinary skill in the art.

Claim Interpretation
	Claim terms filtration device and hydrodynamic separator represent sufficient structure as the terms are consistently used within the art such that they are not interpreted as invoking 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: backwash device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification recites primarily two embodiments of the backwash device, the first being a siphon structure e.g. [Fig. 4 A-E] and the second being a flap structure e.g. [Fig. 9 A-B].  They are described more fully on e.g. [pg. 6] and [pg. 14] of the specification, respectively.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeremy et al (EP 0958021 A1) in view of Giorgio et al (DE 102005044166 A1).
	With respect to claim 1, Jeremy teaches a hydrodynamic separator which includes a connected filter barrier, and a backwashing system connected to the filter barrier to alternately allow flow through the system and backwash the barrier [Abs, 0010].  The filter includes a suitable inlet, weir, and perforated barrier to retain solids while allowing liquid to flow therethrough, connecting to an outlet duct [0013-0014].  The backwash occurs when flow is stopped through a backwash portion of the device, forcing liquid to flow back through the barrier and wash solids off the surface of the barrier [0015] and may be implemented in various embodiments, including a self-priming siphon [0024-0026, Fig. 7].
	Jeremy essentially differs from the instant claims in that Jeremy is silent to the use of a second filter and second backwash device, arranged such that a second inlet is at a higher level than the first.
	However, Giorgio teaches methods for cleaning e.g. rainwater and street runoff [0001] including with filtration, and teaches employing multiple separate filtration paths connected to the vessel e.g. to allow a split between a heavily-contaminated fraction and a less-contaminated fraction [0008-0009] which allows better handling of flushing surges e.g. to prevent overloading and maintain good cleaning of the surges [0009], while avoiding mixing of streams of various purity [0010].  The process includes two separate filtration connections arranged with one filter path positioned higher than the other [0012] such that during normal operation a first filter is engaged and a second is not in use, but during periods of high load, the second filter may receive relatively less-contaminated fractions due to rising liquid levels accumulating and outpacing the capacity of the first filter.
	It would have been obvious to one of ordinary skill in the art to modify Jeremy’s taught system to feature a second filter (with second backwash arrangement) with an inlet positioned at a higher level than the first because, as in Giorgio, such a second filter may usefully allow the system to respond to times of higher demand while ensuring that initial, heavily-contaminated surge fractions are not mixed with later, less-contaminated fractions.
	Regarding specifically the employment of a second filter and second functionally associated backwash device, see MPEP 2144.04 VI.B; such duplication would have been obvious to one of ordinary skill in the art over the teachings of Jeremy.  As above, in view of Giorgio, one of ordinary skill in the art would then have motivation to provide at least one filter at a different level from at least another filter i.e. to manage demand surges or the like and, given this motivation, it would have been obvious to provide another filter designed according to the teachings of Jeremy i.e. with the desirable functions of self-cleaning and the like.
	Applicant amended to require that the first filter and second filter may both act during a first period of time, and that only the first (lower elevation) filter acts during a second period of time.  While the specific flows treated by the device as claimed would be drawn to the intended use and would not distinguish over the references, the required capability would clearly at least be suggested by Giorgio as discussed above, because it would necessarily result from the positioning of the filters at different elevations, such that during high flow both filters may be exposed to flow, whereas during low flow only the lower filter may be exposed to flow.  See e.g. [0012] of Giorgio; during what may be considered a “second” period of time, such as initial low flow conditions, the upper filter remains dry, but during surges as the rate of flow outpaces the capacity of the lower filter (i.e. what may be considered a “first” period of time), the upper filter comes into use.  Whether the “normal” condition is the high-flow or low-flow condition of the device is drawn to the intended use and is not sufficient to distinguish structurally in a device claim.
	With respect to claim 2, as above Jeremy teaches a weird defining the inlet of the filter (first filter), and in view of Girogio providing a second weir as a second inlet to a second filter, positioned at a higher level, would have been obvious.
	With respect to claim 3, Jeremy teaches a baffle (27) which is spaced apart from the walls, including the outlet weir, and which would partially impede flow moving to e.g. the first inlet of the first filter [Fig. 1, Col. 2 lines 33-60].
	With respect to claim 6, Giorgio teaches in various embodiments controlling the flow into e.g. the second chamber by setting the height of an inlet or weir or the like [Figs. 1-5, 0017-0020] and teaches embodiments e.g. [Figs. 1, 2, and 5] that the height of such a weir is higher (i.e. spaced apart from) the height of the filter itself.  It would have been obvious to one of ordinary skill in the art to provide a higher weir in the second filter of the combined system for this purpose i.e. to allow for control of the overflow height without having to significantly change the height of the screen and associated structures.
	With respect to claim 12, as above Jeremy teaches employing a self-priming siphon as a suitable backwash device.
	 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeremy et al in view of Giorgio et al, with support from or in view of Stein (US PGPub 2013/0206661 A1).
	With respect to claims 7 and 8, Jeremy and Giorgio teach as above but are silent to specific increases in porosity and/or surface area for the second filter.
	However, as above, Giorgio teaches that the second filter may receive less-contaminated fractions, and may particularly be employed during times of high surging volumes, such that providing a larger filter with coarser filtration would have been obvious to facilitate these functions.
	See further Stein, which teaches a hydrodynamic separator with a high flow bypass function [Abs] in which the bypass flows are provided with coarser filters compared to the primary filtration flow, e.g. employing a non-blocking perforated screen, then a coarser bar screen, and then an unscreened flow paths if flows are particularly high [0034-0037], such that the system is clearly capable of accommodating large increases in flow during surge conditions.
	As such, provision of a larger, coarser second filter in the combined system of Jeremy and Giorgio, arranged such that it is subjected to less-contaminated fractions and is used during periods of higher demand (as in Giorgio), would have been obvious to one of ordinary skill in the art.
	With respect to claim 9, Jeremy teaches a collection space between the filter and the base (206) [Fig. 5].  As above, providing the second filter as larger and able to accommodate a higher flow of liquid would have been obvious, to ensure that it is able to act as a bypass even under very high loads.  As such, providing a larger collection space by providing a larger distance between the filter and the base would have been obvious to one of ordinary skill in the art when adopting a second filter in Jeremy’s taught system.
	With respect to claim 10, as above one of ordinary skill in the art would have proper motivation to provide a larger second filter (to accommodate larger flows for bypass).  Jeremy teaches embodiments in which the filter (and collection chamber) are cylindrical, and provides a conical screen with a solids outlet in the middle i.e. at the lowest point, such that liquid is collected in the collection chamber and solids may discharge via a region (55) and duct (57) [Fig. 1, Col. 3 lines 25-40].
	It would have been obvious to one of ordinary skill in the art to provide the filters in the combined system of Jeremy and Giorgio with the cylindrical filter embodiments taught by Jeremy to allow for the solids to be washed and discharged during use, via a central duct, while collecting liquid in the collection region.
	With respect to claim 11, the system taught by Jeremy includes a suitable spillway to direct water out of the water collection region [Fig. 5].  As above, it would have been obvious to design the system to ensure that the second filter may accommodate larger flows than the first i.e. to act as a bypass, such that providing a larger second spillway would have been obvious to one of ordinary skill in the art.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeremy et al in view of Giorgio et al, with support from or in view of Stein and Aydin et al (Experimental and numerical investigation of self-priming siphon side weir…, Flow Measurement and Instrumentation, 2015).
	See the rejection of claims 7 and 8 above.  Providing a second filter which can accommodate larger flows e.g. to act as an overflow would have been obvious over the teachings of Giorgio and/or Stein.  Further, as above, providing the second filter as a coarser filter would have been obvious, in particular because as in Giorgio the second fraction being treated during surges would be expected to have less contamination.
	In view of this, optimization of the dimensions of the second siphon i.e. to accommodate larger outflow volumes and produce less frequent backwash cycles would have been obvious to one of ordinary skill in the art.  Jeremy teaches the operating cycle of the siphon and the relationship between water level and siphon structure [Col. 6 lines 22-46].  See further Aydin, which teaches calculations regarding the operating principles of siphons and their various dimensions [pg. 143] such that one of ordinary skill in the art would find it obvious to optimize the dimensions i.e. the inlet height, inlet vs. outlet height, and crest height of the second siphon to achieve desirable flowrate and timing cycles to accommodate bypass conditions.

Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is represented by Jeremy and Giorgio as discussed above.  As above, they teach or suggest providing various structures including baffles, weirs, and filters and at least suggest arrangements in which weirs are used to set the overflow heights of first and second filters to control bypass behavior.  However, the prior art alone or in combination does not teach or fairly suggest the subject matter of claims 4 and 5, i.e. the use of a baffle separate from the weirs which is positioned to have a lower edge at a level between the first and second levels (i.e. first and second inlets/weirs), and/or an upper edge higher than the second level, and there would not have been motivation to provide such a baffle because the filters already provide weirs to control overflow (i.e. defining the first and second levels, and therefore necessarily separate from the claimed baffle).
As such, claims 4 and 5, as best understood, are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777